Name: Commission Regulation (EEC) No 2748/80 of 27 October 1980 amending Regulation (EEC) No 2665/80 on transitional measures in respect of imports of sheepmeat and goatmeat products from certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 10 . 80 Official Journal of the European Communities No L 284/ 19 COMMISSION REGULATION (EEC) No 2748/80 of 27 October 1980 amending Regulation (EEC) No 2665/80 on transitional measures in respect of imports of sheepmeat and goatmeat products from certain non -member countries 1 . The following paragraph is hereby added to Article 1 : 'The coefficient to be employed for converting net mass (live weight) into carcase mass (carcase weight equivalent) shall be 0-47 for products falling within subheading 01.04 B of the Common Customs Tariff.' 2 . The following paragraph la is hereby inserted in Article 3 : ' la . For products falling within subheading 01.04 B, the licence application and the licence itself shall bear, in sections 10 and 11 , a statement of the net mass and the number of animals to be imported .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ('), and in particular Article 33 thereof, Whereas Commission Regulation (EEC) No 2665/80 (2) laid down transitional measures concerning imports of sheepmeat and goatmeat products from certain non-member countries ; whereas that Regulation should be supplemented in order to define the coefficients for converting net mass into carcase mass for live animals ; Whereas, in order to attain the objective pursued by Regulation (EEC) No 2665/80 , licence applications and licences should, in the case of live animals, refer to the net mass and to the number of head ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sheepmeat and Goatmeat, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2665/80 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to licence applications lodged as from 20 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 October 1 980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 183 , 16 . 7 . 1980, p. 1 . (2 ) OJ No L 276, 20 . 10 . 1980, p . 34 .